
	
		I
		112th CONGRESS
		2d Session
		H. R. 3998
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2012
			Mr. Barrow introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  deduction for certain expenses of elementary and secondary school
		  teachers.
	
	
		1.Certain expenses of
			 elementary and secondary school teachers
			(a)Increase in
			 deductible amountSubparagraph (D) of section 62(a)(2) of the
			 Internal Revenue Code of 1986 (relating to certain expenses of elementary and
			 secondary school teachers) is amended by striking $250 and
			 inserting $500.
			(b)ExtensionSubparagraph (D) of section 62(a)(2) of
			 such Code is amended by striking during 2002, 2003, 2004, 2005, 2006,
			 2007, 2008, 2009, 2010, or 2011 and inserting after December 31,
			 2001, and before January 1, 2014.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2011.
			
